Case 2:19-cv-12040-LVP-RSW ECF No. 11 filed 09/24/19         PageID.40    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAMANTHA JAMES,

             Plaintiff,

                                              Case No. 19-cv-12040
v.                                            Honorable Linda V. Parker

CREDIT ACCEPTANCE
CORPORATION,

          Defendant.
________________________________/

     ORDER COMPELLING ARBITRATION AND ADMINISTRATIVELY
                       CLOSING CASE

       Plaintiff Samantha Jones filed her Complaint against Defendant Credit

Acceptance Corporation on July 10, 2019. (ECF No. 1.)

       This Court reviewed the joint statement regarding the status of the case filed

by Plaintiff and Defendant (collectively “Parties”) on September 20, 2019. (ECF

No. 10.) According to the joint statement, the Parties agree to arbitrate and to

submit their respective claims and counterclaims to non-judicial arbitration. (ECF

No. 10 at Pg. ID 26.) The Parties further agree to arbitrate through the American

Arbitration Association (“AAA”). (Id.) Subpoenas may be sought via the process

delineated by the AAA.

       Accordingly,
Case 2:19-cv-12040-LVP-RSW ECF No. 11 filed 09/24/19        PageID.41    Page 2 of 2




      IT IS ORDERED that the Parties shall engage in arbitration under the

conditions and procedures set out in rules established by the AAA for governing

such disputes.

      IT IS FURTHER ORDERED that the Parties must notify the Court when

arbitration has been completed.

      IT IS FURTHER ORDERED that the clerk shall

ADMINISTRATIVELY CLOSE the case, pending the outcome of the

arbitration.

      IT IS FURTHER ORDERED that any party thereafter may move to

reopen the case to enforce, confirm, or vacate the arbitration award, as permitted

by law, and seek judgment thereon.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: September 24, 2019
